Citation Nr: 9903000	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to November 1968.  

This appeal arose from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Cheyenne, Wyoming Medical 
and Regional Office Center (M&ROC).  The M&ROC denied the 
veteran's claims for entitlement to service connection for 
tinnitus, a stomach disorder, and a nervous disorder to 
include PTSD. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The claim for entitlement to service connection for PTSD is 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran was exposed to noise from trucks, shelling, 
and other sources in service and was treated for otitis media 
with tinnitus in service.  

2.  The veteran reported ongoing tinnitus after service and 
there is a current diagnosis of tinnitus based on a history 
of noise exposure in service.  

3.  The claim for entitlement to service connection for a 
stomach disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  

2.  The claim for entitlement to service connection for a 
stomach disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
tinnitus.

Factual Background

The veteran's enlistment examination report was negative for 
any ear problems.  The veteran served in Vietnam from June 
1967 to June 1968.  

In November 1967, the veteran was treated for otitis media.  
He complained of tinnitus with a muffled hollow quality to 
sounds as well as his own voice.  He denied any previous 
similar problem.  The tympanic membranes were retracted with 
fluid.  The impression was an upper respiratory tract 
infection with bilateral serous otitis media.  An audiogram 
showed bilateral conductive and high frequency hearing loss.  
On discharge in October 1968 the veteran reported ear, nose 
or throat trouble, but not running ears or hearing loss.  

Service records show that the veteran worked as a truck 
driver and cook in service.  His DA Form 20 shows that in 
January 1968 the veteran was with the 805th Transportation 
Company.  

Information received from the U.S. Army and Joint Services 
Environmental Support Group or "ESG" (now redesignated the 
U.S. Armed Services Center for Research of Unit Records or 
"USASCRUR") shows that the 805th Transportation Company came 
under rocket attack in April 1968 resulting in casualties.  

The veteran claimed that he received treatment for his 
hearing problem in 1982 through the Easter Seal Society.  A 
request for records was made.  The Easter Seal Society 
responded that records were only kept for 10 years and that 
records of his treatment were no longer available.  

The veteran underwent a series of VA examinations in November 
1995 and January 1996.  On his ear examination the veteran 
reported that while in Vietnam he drove a truck.  He also 
reported several instances of incoming mortar fire.  He 
reported that a round exploded near him and that for four to 
five months he felt like he was in a barrel (his speech 
didn't sound good to him and he had ringing in both ears).  
He also mentioned that he had been exposed to other loud 
noises in Vietnam.  

The veteran reported that ringing in the ears persisted after 
service.  He stated that the sensation was worse in the right 
ear.  On examination both ear drums were intact and appeared 
normal.  The examiner gave an impression of chronic tinnitus.  
An audiogram for evaluation of hearing loss was ordered.  

In connection with the audiological evaluation, the veteran 
gave a history of constant ringing tinnitus in both ears that 
was first noted in 1968.  He reported that it was masked by 
environmental sounds and was aggravated by certain stimuli 
(although those stimuli were not listed).  He denied that 
tinnitus handicapped him in any way.  The veteran rated his 
tinnitus 5/5 or severe, while the examiner rated the tinnitus 
as 3/5 or moderate in severity.  On the audiogram report the 
audiologist wrote that the veteran "experiences a ringing 
tinnitus in each ear that is constant."  According to the 
audiologist, the tinnitus was first noticed in 1968.  






A follow-up VA examination report was received in November 
1995.  Hearing tests showed bilateral high frequency 
neurosensory hearing loss, mainly about 3000 Hertz.  The 
doctor noted that this was probably related to noise exposure 
and acoustic trauma the veteran suffered.  

On a general Agent Orange examination conducted in November 
1995 the veteran reported ringing in his ears.  The veteran's 
tympanic membranes were bright bilaterally.  

Subsequently submitted outpatient records contain notations 
of a history of tinnitus but do not contain further analysis 
of the etiology of tinnitus.  

The veteran provided testimony in support of his claim for 
service connection for tinnitus before a hearing officer at 
the M&ROC in March 1997.

The veteran underwent a VA examination in February 1998 
during which he reported tinnitus.  Examination of the ears 
and hearing was reportedly normal.  The examiner gave an 
impression of tinnitus.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110. 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence. Determinations as to service connection 
will be based on review of the entire evidence of record, 
with due consideration to the policy of VA to administer the 
law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (190).

When ,after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the veteran 
has submitted a well grounded claim for entitlement to 
service connection for tinnitus within the meaning of 
38 U.S.C.A. §5107(a).  He had tinnitus in service, and 
although it was not shown to be chronic, he reported ringing 
in the ears after service, and a diagnosis of current 
tinnitus was made based on the veteran's history of 
characteristic ringing in the ears.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
veteran's claim; no further assistance to the veteran in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107(a).  

The only problem is that the post service diagnosis of 
tinnitus was seemingly based primarily on a history of 
exposure to noise (and specifically enemy fire) in service.  
The veteran's medical records show no treatment for tinnitus 
due to acoustic trauma and contain no history of close range 
exposure to an explosion as was alleged by the veteran.  
Medical evidence is not credible if based on inaccurate 
factual premise or history. Reonal v. Brown, 5 Vet. App. 458 
(1993).  

However, notwithstanding that the veteran was not shown to 
have been treated for tinnitus after acoustic trauma in 
service, giving him the benefit of the doubt, the Board is of 
the opinion, based on the evidence of record as a whole, that 
the onset of the veteran's tinnitus was in service, and 
therefore service connection is established.  38 C.F.R. 
§ 3.303(d).  

The USASCRUR has verified that the veteran's unit received 
damage and casualties as a result of rocket fire during the 
time the veteran was there.  The record also suggests that 
the veteran worked as a truck driver during service at least 
part of the time he was in service, and the veteran also 
reported other unspecified types of noise exposure - a 
contention that is not refuted.  Therefore it seems likely 
that the veteran was exposed to loud noise in service.  
Furthermore, the fact remains that the veteran (1) had 
tinnitus in service, (2) made unrebutted contentions of 
ongoing tinnitus after service, and (3) has current tinnitus.  
Doubt as to the exact etiology of the currently noted 
tinnitus is resolved in the veteran's favor.  


II.  Entitlement to service connection 
for a stomach disorder.

Factual Background

On his claim the veteran claimed stomach trouble in 1968 and 
1969.  

Service medical records are negative for a chronic stomach 
disorder.  In July 1967 the veteran was treated for symptoms 
including nausea and vomiting, diagnosed as post viral 
asthenia and a question of viral enteritis.  There was also a 
notation of vomiting in April 1968 but the entry was 
scratched out.  On discharge in October 1968 there was no 
indication of any chronic disorder or of any abnormality of 
the gastrointestinal system.  The veteran did not report any 
history of gastrointestinal symptoms.  A U.S. Army Reserves 
enlistment examination report from 1978 was likewise negative 
for any abnormality of the stomach or history of a stomach 
disorder.  

The veteran underwent VA examinations in November 1995 and 
January 1996.  When he was initially examined in November 
1995, he reported a 30 to 40 pound weight loss over two years 
and a 25 pound weight loss over the last six months.  The 
veteran related that he had a history of peptic ulcer 
disease.  He reported that he had had bright red blood in his 
stools for about a year but he denied having seen a 
physician.  On examination the veteran appeared chronically 
ill.  He was 6 feet tall but weighed only 65.5 kilograms (144 
pounds).  The doctor ordered tests including a barium enema, 
an intravenous pyelogram (IVP), a flexible sigmoidoscopy, and 
a computed tomography (CT) of the abdomen.  

CT of the abdomen showed thickening of the gastric wall of 
undetermined origin.  An endoscopy or upper gastrointestinal 
tract (upper GI) was recommended.  Chemistry profile was 
within normal limits.  There was a small amount of blood 
found in the urine. The barium enema resulted in an 
impression of colonic diverticulosis.  There was no evidence 
of diverticulitis and no convincing mass lesion or annular 
constricting lesion was identified.  The IVP was within 
normal limits.  

VA outpatient treatment records were obtained.  These contain 
additional records of the tests ordered as part of the 
veteran's VA examination.  The flexible sigmoidoscopy 
performed in November 1995 showed a small hemorrhoid and a 
few diverticula. 

Esophagogastroduodenoscopy was essentially normal.  Biopsies 
of the stomach and small intestine were taken.  

Duodenal mucosal biopsies were within normal limits.  Gastric 
biopsy showed active chronic gastritis which was moderately 
severe and which was associated with many organisms 
consistent with Helicobacter pylori.  No dysplasia or 
malignancy was seen.  There was no opinion on etiology of the 
gastritis or Helicobacter pylori infection.  

A record from November 1995 notes that the veteran denied 
anorexia, nausea, vomiting, indigestion/pain with meals, 
dysphagia and diarrhea.  

A colonoscopy from January 1996 showed no abnormality.  

In May 1996 the veteran underwent a surgical hernia repair 
for an epigastric hernia.  The veteran had a lump on the 
stomach indicated as being above the umbilicus.  He reported 
that it had been there for 10 years.  

During several VA psychological therapy visits including 
visits in September 1996 and February 1997 the veteran 
reported that he was having an upset stomach and diarrhea.  
He associated the symptoms with an increased dose of 
medications including Zoloft and Lithium.  

In March 1997 the veteran provided testimony in support of 
his claim for service connection for a stomach disorder 
before a hearing officer at the M&ROC.  

In March 1997 the veteran was seen for upper mid epigastric 
tenderness and acid taste.  An upper GI series was 
recommended to rule out a peptic ulcer.  Tagamet was 
prescribed.  In March 1997 the veteran weighed 68 kilograms 
or 150 pounds.  On follow-up the veteran's symptoms were not 
responding to Tagamet and the veteran was having abdominal 
tenderness.  

In April 1997 the veteran reported epigastric pain.  He gave 
a history of peptic ulcer disease in high school.  The pain 
reportedly responded to Fomotidine but not to Tagamet.  The 
doctor did not feel that the veteran was taking Fomotidine 
properly.  

The veteran underwent a VA examination in February 1998.  He 
reported a problem with stomach ulcers.  He noted that they 
started in high school and were diagnosed as peptic ulcers.   
He denied hemoptysis.  He reported rectal bleeding in 1996 
that was diagnosed as a question of hemorrhoids.  He reported 
that he currently had epigastric pain once per month lasting 
up to five days.  It was noted that tests were positive for 
Helicobacter pylori in December 1997 but that he did not take 
a course of treatment.  

On examination the veteran weighed 62 kilograms and he looked 
emaciated.  He reported a normal weight of 64 to 68 kilograms 
and a maximum weight of 92 kilograms.  On examination of the 
abdomen there were active and normal bowel sounds.  There 
were no masses or tenderness.  The liver was of normal size 
and was non-tender.  Laboratory tests were within normal 
limits with the exception of hemoglobin, which was 14.9.  The 
assessment with regard to the complaint of stomach ulcers was 
Helicobacter pylori infestation, a question of an occult 
bleed based on hemoglobin readings, previous diagnosis of 
peptic ulcer.  The examiner noted the previous upper GI 
results and posed the question of a possible duodenal ulcer.  

The veteran attended a hearing at the M&ROC in March 1998.  
His representative contended that the veteran had ulcers that 
he was told relate to his nervous condition.  He testified 
that he had a lump removed from his stomach.  He recalled 
that something was herniated.  He testified that he was never 
told what caused it.  


Criteria

As previously noted service connection may be granted for 
disability resulting from disease or injury incurred in 
wartime service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  
Service connection may also be established for permanent 
aggravation in service of a preexisting disorder or for a 
disorder incurred secondary to a service nephritis or acute 
endocarditis due to intercurrent infection (with or without 
identification of the pathogenic micro-organism); or (2) 
where a disease is the result of drug ingestion or a 
complication of some other condition not related to service.  
Unless the clinical picture is clear otherwise, consideration 
will be given as to whether an acute condition is an 
exacerbation of a chronic disease. Id.

If not shown during service, service connection may be 
granted for peptic ulcer disease if manifested to a 
compensable degree during the first post service year.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991 & Supp. 1998);  
38 C.F.R. §§ 3.307, 3.309 (1998).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

A well grounded claim for entitlement to service connection 
requires medical evidence of a current disability, medical, 
or in some circumstances lay evidence of inservice incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  The second and third elements can also be satisfied 
by evidence that a condition was "noted" in service or 
during an applicable presumptive period; evidence showing 
post service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence between the present 
disability and the post service symptomatology.  38 C.F.R. 
§ 3.303(b); Savage.  See also Sacks v. West, 11 Vet. App. 314 
(1998).  In addition, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).   The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); 38 C.F.R. § 3.159(a) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (190).

When ,after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board's review of the evidentiary record discloses that 
no chronic stomach disorder was shown in service or for many 
years thereafter, and the entire evidentiary record is devoid 
of a link between the veteran's current stomach symptoms and 
stomach symptoms shown during active service.  The only 
established diagnoses pertaining to the stomach are gastritis 
consistent with Helicobacter pylori infection and a hernia 
removal.  Neither gastritis nor a hernia was shown in 
service, and such post service reported disorders have not, 
on the basis of competent medical authority, been linked to 
the veteran's period of active service.  Peptic ulcer disease 
noted many years following service was not disabling to a 
compensable degree during the first post service year, and 
has otherwise not been linked, on the basis of competent 
medical authority, to the veteran's period of service or any 
incident therein.

38 C.F.R. § 3.303(b) provides that evidence of continuity of 
symptomatology after service may help to establish a nexus 
between a disease not shown to be chronic in service and the 
same disorder after service.  See also Savage.  The veteran's 
lay testimony however is not sufficient to link his stomach 
symptoms in service and currently diagnosed gastritis.  A 
layperson without medical training or experience is not 
competent to offer medical diagnoses or opinions on etiology.  
Espiritu.  

Medical evidence is necessary at a minimum to determine 
whether symptoms post service are consistent with a nexus 
between in service and post service diagnoses.  Savage; 
Sacks.  

The Board notes that the veteran has not submitted any 
competent medical evidence to show that under any of the laws 
and regulations pertaining to service connection claims, he 
has a chronic acquired gastrointestinal disorder linked to 
his period of active service.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for a 
stomach disorder must be denied as not well grounded.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the M&ROC, which 
denied the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the M&ROC accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a stomach disorder.

The Board further finds that the M&ROC has advised the 
appellant of the evidence necessary to establish a well 
grounded claim, and the veteran has not indicated the 
existence of any specific post service medical evidence that 
has not already been obtained that would well ground his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for tinnitus is granted.   

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a stomach disorder, the 
appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Case law and regulations require an analysis of whether the 
veteran was engaged in combat and then a specific 
determination is to be made as to which, if any, stressors 
have been sufficiently established either by satisfactory lay 
evidence (where combat is shown) or by competent credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Gaines v. West, 11 Vet. App. 353 (1998).  38 U.S.C.A. 
§ 1154(b) (West 1991).  

The Board is not persuaded that adequate development has been 
accomplished to verify the veteran's claimed inservice 
stressors.  

The veteran indicated at his hearing that he had a number for 
a fellow serviceman, "Sergeant Montgomery" who he was 
trying to contact.  According to the veteran Sergeant 
Montgomery was an eyewitness to one of the veteran's reported 
stressors - the death of a Vietnamese woman who the veteran 
was taking for medical treatment.  The veteran should be 
provided with an additional opportunity to submit this 
statement as corroboration of the veteran's stressor is 
central to his claim.  Sergeant Montgomery may also be able 
to provide additional information relevant to corroborating 
other portions of the veteran's account of his inservice 
stressors.  

Also, as noted above the USASCRUR did verify that there had 
been shelling of the organization to which the veteran had 
been attached in Vietnam during a time in which he was in 
Vietnam but could not verify the death of an individual who 
the veteran identified.  The USASCRUR recommended that the 
M&ROC obtain morning reports.  It does not appear that these 
morning reports were requested.  

The Board is of the opinion that the veteran should be given 
an additional opportunity to submit additional evidence to 
support his account of stressors to include specific dates or 
names and any corroborating statements from fellow service 
members. 

After that is accomplished the veteran must be provided with 
a VA examination in order to determine whether the veteran 
has PTSD and to ascertain whether the verified stressor (or 
stressors) could have caused PTSD.  




Under Cohen, a diagnosis of PTSD based on reported stressors 
is adequate to show the sufficiency of the stressors to cause 
PTSD.  However, a diagnosis must be based on established 
stressors because as noted previously medical opinion based 
on inaccurate factual premise or history may lack competency 
and credibility. Reonal.  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication thereof. 

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that the 
veteran is afforded due process, 38 C.F.R. § 3.103(a) (1998), 
the Board is deferring adjudication of the issue of 
entitlement to service connection for PTSD pending a remand 
to the M&ROC for further development as follows:

1.  The M&ROC should request copies of 
morning reports pertaining to the 
veteran's unit in Vietnam.  

2.  The veteran should be provided with 
an opportunity to submit additional 
materials in support of his claim to 
include lay statements (to include a 
statement from Sergeant Montgomery or 
fellow service members) pertaining to the 
veteran's in service stressors and 
experiences.  The M&ROC may request the 
veteran to submit an additional statement 
with regard to his in service stressors.  
However, the M&ROC should specify why 
prior statements are inadequate and what 
additional information should be 
provided.  

3.  The M&ROC should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  After obtaining any necessary 
authorization, the M&ROC should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified which have not previously been 
secured. Regardless of the veteran's 
response, the M&ROC should secure all 
outstanding VA treatment reports.  

4.  The M&ROC should compile a detailed 
statement of the veteran's stressors from 
the evidence in the claims folder 
including medical histories, testimony, 
written statements, and service records.  
This statement, and copies of supporting 
documents should be submitted to the 
USASCRUR with a request for verification 
of the veteran's stressors.  Other 
development related to the veteran's 
stressors should be accomplished to the 
extent possible before the statement is 
prepared and forwarded to the USASCRUR.  

5.  After a response is received from the 
USASCRUR the M&ROC should make a 
determination as to whether the veteran 
was exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
M&ROC determines that the record 
establishes the existence of a stressor 
or stressors, the M&ROC must specify what 
stressor or stressors in service or prior 
to service it has determined are 
established by the record.  N reaching 
this determination, the M&ROC should 
address any credibility questions raised 
by the record.  

6.  If at least one claimed stressor is 
established, the veteran should be 
provided with an examination by a board 
of two qualified psychiatrists who, if 
possible, have not previously examined 
him, in order to determine the nature and 
etiology of any psychiatric disorder(s).  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination and the examination 
report(s) must be so annotated in this 
regard.  Prior to the examinations, the 
M&ROC is to inform the examiners of the 
results of its determination in paragraph 
(5) above as to the existence of a 
stressor or stressors.  The examiners 
should report Axis I and II diagnoses 
present, if any, discuss any psychosocial 
stressors, and resolve any conflicts 
found between their findings and the 
diagnostic findings noted in the evidence 
associated with the claims file.  With 
regard to PTSD, the M&ROC must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  

The examination reports should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiners should specify: 

(1) whether each alleged stressor found 
to be established by the record by the 
M&ROC was sufficient to produce PTSD; 

(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 

(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the M&ROC 
and found to be sufficient to produce 
PTSD by the examiners.  The examination 
reports should include the complete 
rationale for all opinions expressed. Any 
further indicated special studies , to 
including psychological testing and 
evaluation should be accomplished.  

7.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the issue of entitlement to 
service connection for PTSD with 
consideration of all applicable law and 
regulations.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a Supplemental 
Statement of the Case.  A period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Board's decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1998).

- 8 -
